



CONTRIBUTION AGREEMENT
BY AND AMONG

MUFG AMERICAS HOLDINGS CORPORATION

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

MUFG UNION BANK, N.A.

JULY 1, 2014







--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL

 
TABLE OF CONTENTS
 
 
 
PAGE
ARTICLE I
THE CONTRIBUTION AND RELATED MATTERS
2
1.1
First Contribution
2
1.2
Second Contribution
2
1.3
Setting of Closing Date, First Closing Effective Time and Second Closing
Effective Time
3
1.4
Closing of First Contribution and Second Contribution
3
1.5
Employee Matters
3
1.6
Reservation of Right to Revise Transaction
7
1.7
Additional Actions
7
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF MUAH and MUB to BTMU
8
2.1
Organization
8
2.2
Authorization
8
2.3
Conflicts
8
2.4
Capitalization and Shares Outstanding
8
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BTMU to MUAH and MUB
8
3.1
Organization
8
3.2
Authorization
9
3.3
Conflicts
9
3.4
Delivery of US Branch Assets
9
3.5
Compliance With Laws
9
3.6
Litigation
9
3.7
Licenses
9
3.8
Taxes
10
3.9
Insurance
10
3.1
US Branch Assets
10
3.1
Employee Matters
10
ARTICLE IV
COVENANTS OF BTMU
10
4.1
Business in Ordinary Course
10
4.2
Continuing Regulatory Reporting
11
4.3
Transfer of Non-Conforming and Low-Quality Assets
11
ARTICLE V
ADDITIONAL AGREEMENTS
11
5.1
Inspection of Records; Confidentiality
11
5.2
Expenses
11
5.3
Cooperation
11
5.4
Dispute Resolution
11
5.5
Regulatory Applications
12
5.6
Notice
12
5.7
Delivery of Supplements to Disclosure Schedules
12
5.8
Tax Indemnification
12
5.9
Impediments to the Transactions
12
ARTICLE VI
CONDITIONS
13


i



--------------------------------------------------------------------------------




6.1
Conditions to the Obligations of MUAH
13
6.2
Conditions to the Obligations of MUB
13
ARTICLE VII
TERMINATION; AMENDMENT; WAIVER
14
7.1
Termination
14
7.2
Amendment and Waiver
14
ARTICLE VIII
GENERAL PROVISIONS
14
8.1
Survival
14
8.2
Indemnification by BTMU and MUAH Respectively
14
8.3
Notices
15
8.4
Applicable Law
16
8.5
Headings, Etc
16
8.6
Severability
16
8.7
Entire Agreement; No Third Party Rights; Binding Effect; Non-Assignment;
Counterparts
16




ii



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL

CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) effective July 1, 2014 (the
“Effective Date”), is by and among MUFG Americas Holdings Corporation (“MUAH”),
a Delaware corporation, The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), a
Japanese corporation, and MUFG Union Bank, N.A. (“MUB”), a national banking
association.
A.
MUAH is a financial holding company under the Bank Holding Company Act of 1956
as amended (“BHCA”), and the sole stockholder of MUB. MUAH is a wholly-owned
subsidiary of BTMU.

B.
BTMU operates licensed branch offices in California, Illinois, and New York
(collectively, the “US Branches”), as well as agency and representative offices
in the US.

C.
The US Branches hold the following assets that are the components of the noncash
contributions contemplated by this Agreement: (i) exclusive ownership rights to
BTMU’s US corporate customer list as identified on Exhibit B (“US Corporate
Customer List”); (ii) BTMU’s US workforce-in-place as identified on Exhibit C
(“BTMU US Employees”); (iii) any US intangible property related to either the US
Corporate Customer List and/or the BTMU US Employees; and (iv) a certain amount
of US Treasury securities (collectively, the “US Branch Assets,” as identified
in Exhibit A, the “US Branch Assets and Liabilities”).

D.
The US Branch Assets have certain liabilities associated with them, including
without limitation, employee-related liabilities such as bonuses, vacation pay,
and deferred compensation (collectively, the “US Branch Liabilities,” as
identified more specifically in Exhibit A, the “US Branch Assets and
Liabilities”).

E.
BTMU and MUAH wish to provide for the terms and conditions of a transaction in
which the US Branch Assets will be contributed by BTMU to MUAH in exchange for
the issuance of one (1) share of common stock of MUAH (the “First
Contribution”). Immediately thereafter, MUAH will contribute the US Branch
Assets to MUB in exchange for the issuance of one (1) share of common stock of
MUB (the “Second Contribution”). The First Contribution and Second Contribution
will be collectively referred to herein as the “Contributions.”

F.
In addition to the Contributions, this Agreement addresses the understandings
among the parties with respect to the assumption by MUAH and MUB of certain
portions of the US Branch Liabilities defined as “Assumed Liabilities” herein
(which do not include any of the “Excluded Liabilities” as defined herein). The
parties intend that contemplated transactions will be in full compliance with
applicable laws and regulations. The parties acknowledge that some or all of the
Assumed Liabilities may result in MUB treating their contribution as a “covered
transaction” for purposes of Regulation W of the Federal Reserve Board, 12
C.F.R. Part 223.

G.
The parties intend that each of the First Contribution and Second Contribution
include a contribution of US government securities with a fair market and book
value on the Closing Date equal to or greater than the amount of total
liabilities assumed by MUAH and MUB concurrently with the transfer of the
Contributions.

H.
The parties and their affiliates intend that the First Contribution and the
Second Contribution will each be treated for U.S. federal income tax purposes as
an exchange described in Section 351(a) of the Internal Revenue Code of 1986, as
amended (the “Code”) and as contributions-in-kind under Japanese tax law. The
parties and their affiliates shall file all Tax Returns in a manner consistent
with the treatment of the First Contribution and the Second Contribution as
exchanges described in Section 351(a) of the Code, and as contributions-in-kind
under Japanese tax law, and shall not take any tax


--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



position that is inconsistent with such treatment unless required to do so under
applicable law pursuant to a "determination" within the meaning of Section
1313(a) of the Code.
I.
All corporate approvals required from BTMU, MUAH and MUB have been granted for
approval of the execution of this Agreement.

Accordingly, and in consideration of the representations, warranties, covenants,
agreements and conditions herein contained, the parties hereto agree as follows:


ARTICLE I
THE CONTRIBUTION AND RELATED MATTERS
1.1     First Contribution. Subject to the terms and conditions of this
Agreement and the satisfaction of the conditions set forth in Article VI hereof,
BTMU agrees to assign and transfer to MUAH, as a capital contribution, all of
BTMU’s right, title and interest in and to the US Branch Assets, and MUAH agrees
to assume, pay, perform and discharge as and when required as of or after the
effective date and time of such contribution (the “Closing Date” and “First
Closing Effective Time,” respectively), all duties, responsibilities, and
obligations to be discharged, performed, satisfied or paid with respect to the
period on or after the First Closing Effective Time relating to the US Branch
Assets and the Assumed Liabilities. Notwithstanding anything to the contrary in
this Agreement, MUAH’s liabilities shall be limited to the Assumed Liabilities
identified in this Agreement and specifically referenced on Exhibit A. MUAH
shall not, pursuant to or as a result of this Agreement, other than as a result
of the “Master Service Agreements” defined further herein, be bound by any other
duties, responsibilities, obligations or liabilities, of any kind or nature,
known, unknown, contingent or otherwise, of BTMU, including but not limited to
the following liabilities (collectively, the "Excluded Liabilities"):
(a)
any liability identified as an Excluded Liability in this Agreement, including
on Exhibit A;

(b)
any liability to the extent arising from or related to any breach of, default
under, failure to perform, torts related to the performance of, violations of
law, infringements or indemnities under, guaranties pursuant to and overcharges,
underpayments or penalties on the part of BTMU arising prior to the Closing Date
under, any assumed contract or other contract, agreement, arrangement or
understanding to which BTMU is party prior to the Closing Date;

(c)
any liability to the extent arising from or related to the operation or
condition of the US Branch Assets prior to the Closing Date;

(d)
any liability related to the employment of the BTMU US Employees arising prior
to the Closing Date, except for those liabilities identified as Assumed
Liabilities in this Agreement, including on Exhibit A; and

(e)
all liabilities for Excluded Taxes.



1.2    Second Contribution. Subject to the terms and conditions of this
Agreement and the satisfaction of the conditions set forth in Article VI hereof,
effective immediately following the First Closing Effective Time (the “Second
Closing Effective Time”) MUAH agrees to assign and transfer to MUB, as a capital
contribution, all of MUAH’s right, title and interest in and to the US Branch
Assets, and MUB agrees to assume, pay, perform and discharge as and when
required as of or after the Second Closing Effective Time, all duties,
responsibilities, obligations or liabilities of MUAH (of any kind, whether
accrued, contingent or otherwise), to be discharged, performed, satisfied or
paid with respect to the period on or after the Second Closing Effective Time
relating to the US Branch Assets and the Assumed Liabilities. Notwithstanding
anything to the contrary in this Agreement, MUB shall not, pursuant to or as a
result of this Agreement, other than as a result of the Master Service
Agreements defined herein, assume or be bound by any duties, responsibilities,
obligations or liabilities related to the Excluded Liabilities.


--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



1.3    Setting of Closing Date, First Closing Effective Time and Second Closing
Effective Time. As soon as practicable after each of the conditions set forth in
Article VI hereof have been satisfied or waived, BTMU, MUAH and MUB will agree
on the Closing Date; the parties acknowledge that they currently intend July 1,
2014 to be the Closing Date; BTMU and MUAH agree that the First Closing
Effective Time shall be 12:01 am EST on the Closing Date and the Second Closing
Effective Time shall be 12:02 am EST on the Closing Date.
1.4    Closing of First Contribution and Second Contribution. Subject to the
conditions set forth in this Agreement, the consummation of the First
Contribution (the “First Closing”) shall be held at the First Closing Effective
Time and be held by telephone or in person among the parties by legal counsel.
The First Closing shall be effective upon the release by all parties of
signatures (whether original, facsimile or electronically transmitted) of the
other parties to all documents required to be delivered at the First Closing.
Subject to the consummation of the First Closing, the consummation of the Second
Contribution (the “Second Closing”) shall be held at the Second Closing
Effective Time and be held by telephone or in person among the parties by legal
counsel. The Second Closing shall be effective upon the release by all parties
of signatures (whether original, facsimile or electronically transmitted) of the
other parties to all documents required to be delivered at the Second Closing.
On the Closing Date, BTMU shall deliver or make available to MUAH and MUB: (i)
all books and records related to the US Branch Assets, and (ii) such other
documents as are reasonably necessary to consummate the transactions
contemplated by this Agreement. Prior to the Closing Date, the parties shall
mutually agree to a Closing checklist of information and other materials that
must be exchanged and actions that must occur as of the Closing Date.
1.5    Employee Matters.
(a)    Migrating Employees. The BTMU US Employees who are migrating to MUB shall
consist of the employees of BTMU’s branches, agency and representative offices
in the U.S. as of the Closing Date who are listed by name in Exhibit C. In
addition to the identification of BTMU US Employees who shall become MUB
employees as of the Closing Date, set forth on Exhibit C to this Agreement, BTMU
shall provide to MUB by secure transmission specific information as reasonably
requested by MUB regarding each BTMU US Employee, including, but not limited to
each BTMU US Employee’s functional title, salary, date of hire, office location,
and leave status. Any BTMU US Employee identified on Exhibit C who is on a leave
of absence as of the Closing Date because of short-term disability, family
medical leave, military leave, workers’ compensation, or any other leave
approved by BTMU (“Leave of Absence”) shall become an employee of MUB as of the
Closing Date. BTMU shall identify each BTMU US Employee on a Leave of Absence on
the BTMU Disclosure Schedule. If any BTMU US Employee who is or becomes eligible
to receive long-term disability benefits under BTMU’s long-term disability
program before the Closing Date is terminated by BTMU before the Closing Date,
then such individual will not become an employee of MUB as of the Closing Date.
However, if any BTMU U.S. Employee described in the foregoing sentence returns
to employment, such employee will become a MUB employee on the date that he or
she returns to employment. Certain of the BTMU Employees listed on Exhibit C are
subject to special employment arrangements as “Ex Pat Employees,” because while
the employees’ base salaries are paid in the U.S. and subject to U.S. tax
withholding, they remain covered by BTMU global performance compensation and
benefits plans in expectation of their eventual reassignment to other BTMU
positions as part of BTMU’s global officer rotation development program. Copies
of all employment records of the BTMU US Employees relating to their employment
with BTMU will be delivered by BTMU to MUB to the full extent permitted by law
at the Closing. MUB agrees to provide BTMU with reasonable access to such
records after the Closing.
(b)    BTMU Authority. Without the prior written consent of MUAH, which consent
shall not be unreasonably withheld or delayed, BTMU will not, on or after the
date of this Agreement, increase the compensation or benefits payable to BTMU US
Employees, other than increases in the ordinary course of business consistent
with past practice, or enter into any employment, severance or consulting
contracts with respect to the BTMU US Employees other than contracts entered
into in the ordinary course of business consistent with past practice.
(c)    Assumed Liabilities. On the Closing Date, MUB shall assume the employment
of BTMU US Employees and all employer obligations arising from service performed
on and after that date. Except for items listed in Exhibit A as Assumed
Liabilities, MUB shall not assume any obligations of BTMU to such BTMU US
Employees attributable to service performed by those employees before the
Closing Date. In addition, MUB shall


--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



not assume any obligations of BTMU to any other person who is not a BTMU US
Employee, such as employees of any U.S. subsidiary of BTMU who are not BTMU US
Employees. The parties acknowledge that MUB’s assumption of the Assumed
Liabilities listed in Exhibit A may be treated, in whole or in part, by MUB as
“covered transactions” under Regulation W.
(d)    MUB Employment. Subject to such background screening process and
acceptable results as may be required by MUB, BTMU US Employees shall commence
employment by MUB on the Closing Date (i) with responsibilities and duties
comparable to the responsibilities and duties of the BTMU US Employee’s
employment with BTMU, and (ii) at base pay no less than the BTMU US Employee’s
base pay with BTMU on the day before the Closing Date.
(e)    BTMU Employee Plans. Exhibit D lists the material BTMU-sponsored employee
benefit plans provided to BTMU US Employees as of the Effective Date. Exhibit D
classifies each of these BTMU plans into one of the following five categories
reflected below. MUB will participate in these BTMU plans as follows:
(1)
Compensation Plans. Effective on the Closing Date, MUB will become a
participating employer in each of the Compensation Plans. Accordingly, for any
outstanding awards under these plans on the Closing Date, BTMU US Employees will
receive vesting credit (if applicable) for MUB service in accordance with the
plan’s terms.

(2)
Retirement Plans. Effective on the Closing Date, MUB will become a participating
employer in each of the Retirement Plans. From the Closing Date through December
31, 2014, BTMU US Employees will continue to participate in and accrue benefits
(for MUB service) under the Retirement Plans in accordance with each plan’s
terms. In addition, on and after January 1, 2015, BTMU US Employees will
continue to earn eligibility for benefits from BTMU under the Retiree Medical
plan (but not under any other Retirement Plan) in accordance with that plan’s
terms.

(3)
Health and Welfare Plans. Effective on the Closing Date, MUB will become a
participating employer in each of the Health and Welfare Plans. From the Closing
Date through December 31, 2014, BTMU US Employees will continue to participate
in the Health and Welfare Plans in accordance with each plan’s terms.

(4)
Severance Plans. Effective on the Closing Date, MUB will become a participating
employer in each of the Severance Plans. Any BTMU US Employee who receives a
notice of termination from the Closing Date through December 31, 2014 and has a
termination date before April 1, 2015 will remain covered by (and if applicable,
receive credit for MUB service under) the Severance Plans in accordance with
each plan’s terms.

(5)
Disability Plans. Effective on the Closing Date, MUB will become a participating
employer in any of the Disability Plans that BTMU US Employees will continue to
participate in from the Closing Date through December 31, 2014.



(f)    MUB Employee Plans. From the Closing Date through December 31, 2014, BTMU
US Employees will not be eligible to participate in any of MUB’s employee
benefit plans that provide benefits substantially similar to those provided
under any of the BTMU-sponsored plans described in Exhibit D. On and after
January 1, 2015, MUB will provide BTMU US Employees with the opportunity to
participate in MUB-sponsored employee benefit plans on the same terms as those
provided to other similarly situated employees, subject to the following:
(1)
MUB shall give each BTMU US Employee credit for pre-2015 service as an employee
of BTMU or MUB for purposes of eligibility and vesting (but not benefit
accrual), except as may be specifically provided for under the MUB Retirement
Plan for BTMU employees hired from December 1, 2013 through June 30, 2014, under
MUB’s ERISA Plans to which


--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



such BTMU US Employee may be eligible to participate. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended. “ERISA Plan” means any
“plan” as defined in ERISA Section 3(3).
(2)
MUB shall take all reasonable efforts to obtain waivers, with respect to BTMU US
Employees, of any pre-existing condition exclusion for participation in MUB’s
ERISA Plans that are health and welfare plans, including medical, dental,
vision, employee term life and disability insurance, to which such BTMU US
Employees may be eligible to participate, except to the extent that a BTMU U.S.
Employee is already subject to a pre-existing condition exclusion for
participation in a BTMU-sponsored employee benefit plan.

(3)
With regard to each BTMU US Employee who, as of January 1, 2015, is entitled to
participate in MUB’s Supplemental Executive Retirement Plan for Policy Making
Officers (“PMO SERP”), the employee’s PMO SERP account will be credited with an
amount equal to the amount that would have been credited to that account had the
employee participated in the PMO SERP as an MUB employee commencing July 15,
2013, computed using SERP-recognized compensation that he or she received for
BTMU and MUB service from that date through December 31, 2014. Notwithstanding
the preceding sentence, no BTMU US Employee will become a participant in the PMO
SERP before January 1, 2015.



(g)    MUB Payroll and Bonus Programs. MUB will provide BTMU US Employees with
the opportunity to participate in MUB’s vacation program on and after the
Closing Date, and in MUB’s bonus programs on and after July 1, 2014, on the same
terms as those provided to other similarly situated employees. For purposes of
determining the BTMU US Employees’ accrual rate under MUB’s vacation program,
MUB shall treat service with BTMU before the Closing Date as service with MUB.
(h)    BTMU Liabilities. BTMU will be solely responsible for all liabilities
associated with the following:
(1)
Excluded Liabilities under Exhibit A.

(2)
For the plans listed in Exhibit D, all benefits attributable to BTMU US
Employees’ service before the Closing Date, including but not limited to any
employer contributions to BTMU’s Retirement Plans attributable to that service,
other than the Assumed Liabilities.

i.
If benefits attributable to BTMU US Employees’ service before the Closing Date
are provided under an MUB employee benefit plan, then the provision of benefits
under the MUB plan will be on behalf of BTMU and such benefits will remain an
Excluded Liability for which BTMU will be solely liable. MUB will be liable only
for benefits attributable to BTMU US Employees’ service on and after the Closing
Date.

ii.
If MUB becomes a participating employer in any of the BTMU plans listed in
Exhibit D, then MUB’s liability as a participating employer will be limited to
benefits attributable to BTMU US Employees’ service on and after the Closing
Date.

(3)
For the MUB employee benefit plans, any benefits attributable to BTMU US
Employees’ service before the Closing Date.

(4)
For all BTMU US Employees who are PMOs, any credits to the employee’s MUB PMO
SERP account attributable to service from July 15, 2013 through the day before
the Closing Date.


--------------------------------------------------------------------------------

Page 5



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



(5)
Providing COBRA coverage and otherwise complying with the continuation coverage
requirements under COBRA with respect to qualifying events (as defined by COBRA)
for BTMU US Employees terminated prior to the Closing Date. “COBRA” means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended from time to
time.

(6)
Any severance payments owed to BTMU US Employees that are attributable to
service before the Closing Date.

(7)
For any BTMU US Employee who is on short-term disability leave as of the Closing
Date, the cost of all benefits and compensation provided to that employee on and
after the Closing Date until he or she returns to MUB employment.



BTMU and MUB will develop a method for reasonably calculating BTMU’s liabilities
under this subsection (h) and in accordance with the requirements of Regulation
W. The calculation of BTMU liabilities attributable to the Retirement Plans will
be based on GAAP accounting rules for retirement benefits and post-retirement
medical benefits, as applicable.
(i)    MUB Liabilities. MUB will be solely responsible for Assumed Liabilities
under Exhibit A. The Assumed Liabilities include the annual discretionary cash
performance bonus (“Annual Bonus”) which is referenced on Exhibit A, that covers
the performance period from April 1, 2014 to June 30, 2014 while BTMU US
Employees were still employed by BTMU and which shall be equal to one quarter of
the cash performance bonus amount for the 12-month period ending March 31, 2015
to be paid to BTMU US Employees in or around late May or early June 2015, and
which such amount will not be known until that time. MUB shall also be
responsible for all liabilities associated with compensation and benefits
provided to BTMU US Employees for service with MUB on and after the Closing
Date, including liabilities attributable to benefits accrued on and after the
Closing Date by those Employees under BTMU’s Cash Balance Pension Plan, Retiree
Medical plan, and 401(k) Savings and Investment Plan, other than Excluded
Liabilities. Otherwise, BTMU plan liabilities and benefits payments will remain
with BTMU. However, BTMU and MUB will develop a method based on GAAP accounting
rules for retirement benefits and post-retirement medical benefits, as
applicable, for reasonably calculating MUB’s reimbursement obligations under the
BTMU Cash Balance Pension Plan, Retiree Medical plan, and 401(k) Savings and
Investment Plan. The parties intend that: (i) MUB shall reimburse BTMU for the
service cost for the BTMU Cash Balance Pension Plan from July 1, 2014 through
December 31, 2014; and (ii) MUB shall reimburse BTMU for the service cost for
the Retiree Medical Plan during the period from July 1, 2014 through the date
that the employee satisfies the age and service conditions for benefits under
the Retiree Medical Plan. With respect to the 401(k) Savings and Investment
Plan, BTMU shall make the payment into the 401(k) Savings and Investment Plan
for all employee and employer contributions due with respect to services
performed by MUB employees on or after July 1, 2014 and MUB will reimburse BTMU
for such contributions.
(j)    Master Service Agreements. The parties intend to execute certain service
agreements (“Master Services Agreements”) for MUB and MUAH to respectively
perform a wide range of business and support services to BTMU, as detailed in
the Service Schedules incorporated into the applicable Master Services Agreement
on and after the Closing Date, as well as a Master Service Agreement for MUB to
perform certain services to MUAH on and after the Closing Date. Among the
various services which MUB shall perform to BTMU, MUB will perform certain
pension and other employee benefit administration services for BTMU with respect
to the BTMU US Employees as further specified in the applicable Master Service
Agreement, in addition to acting as payor agent for BTMU with respect to any
payments made by MUB, on BTMU’s behalf, for any Excluded Liabilities. In
addition, MUB and BTMU shall agree to certain arrangements documented in the
applicable Master Service Agreement to provide administrative services in
connection with the BTMU plans listed in Exhibit D as required by this
Agreement.
(k)     No Right of Employment; No Third Party Rights. Nothing in this
Agreement, express or implied, shall create any third party beneficiary nor
confer upon any employee of BTMU, or any representative of any such employee
(excluding BTMU), any rights or remedies, including any right to employment or
continued employment for any period or terms of employment, for any nature
whatsoever, or with respect to the compensation, benefits, or other terms and
conditions of employment. MUB shall not be prevented or restricted, on and after
the Closing Date,


--------------------------------------------------------------------------------

Page 6



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



from modifying or terminating the employment or terms of employment of any BTMU
US Employee, including amending or terminating of any MUB employee benefit or
compensation plan, program or arrangement, or on and after January 1, 2015, its
participation in any of the BTMU-sponsored employee benefit plans listed in
Exhibit D.
(l)    Indemnification. Notwithstanding anything to the contrary contained in
this Agreement, BTMU shall be liable for and shall indemnify and hold MUAH and
MUB, their respective officers, directors, employees, advisers, agents and
representatives harmless from any and all Losses associated with: (1) the
employment, terms and conditions of employment, or termination of the employment
of a BTMU US Employee in respect of any period up to and including the Closing
Date, including any claim by, or on behalf of, a BTMU US Employee which arises
under federal, state or local statute, regulation or ordinance (including Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Family
and Medical Leave Act, Section 1981, the Age Discrimination in Employment Act of
1990, the Equal Pay Act, the Americans with Disabilities Act of 1990, ERISA and
all other statutes regulating the terms and conditions of employment), under the
common law or in equity (including any claims for wrongful discharge or
otherwise), or under any benefit plans or under any policy, agreement,
understanding or promise, written, oral or implied, formal or informal, between
BTMU and such employee; and (2) the engagement or termination of engagement of
any independent contractor or consultant by BTMU, or any terms of any such
contract in respect of any period up to and including the Closing Date, in
respect, including any claim by, or on behalf of, an independent contractor or
consultant for breach of contract, or purporting to arise under federal, state
or local statute, regulation or ordinance (including Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Family and Medical Leave
Act, Section 1981, the Age Discrimination in Employment Act of 1990, the Equal
Pay Act, the Americans with Disabilities Act of 1990, ERISA and all other
statutes regulating the terms and conditions of employment), under the common
law or in equity (including any claims for wrongful discharge or otherwise), or
under any benefit plans or under any policy, agreement, understanding or
promise, written, oral or implied, formal or informal, between BTMU and such
independent contractor or consultant.
(m)    No Liability for Non-Migrating Employees. In the event that any BTMU US
Employee decides not to be migrated to MUB as of the Closing Date, MUAH and MUB
shall assume no liability for any separation benefits, change in control or
similar payments that they may be entitled to.
(n)    No Assignment. As of the Closing Date, no contractual obligations for
non-employees, including temporary and contract labor employees, shall be
assigned to or assumed by MUAH or MUB; after the Closing Date, MUAH and/or MUB,
in their sole discretion, may enter into new direct contracts as necessary with
such non-employees, or assume existing BTMU contracts with existing
non-employees.
1.6    Reservation of Right to Revise Transaction. After consultation between
BTMU, MUAH and MUB, the parties may change the method of effecting the First
Contribution and Second Contribution (including without limitation the
provisions of this Article I), to the extent permitted by applicable law and to
the extent they mutually determine such change to be desirable.
1.7    Additional Actions. If, at any time after the Closing Date, MUAH or MUB
shall consider or be advised that any further deeds, assignments or assurances
or any other acts are necessary or desirable to (a) vest, perfect or confirm, of
record or otherwise, in MUAH or MUB its right, title or interest in, to or under
any of the rights, properties or assets of BTMU, or (b) otherwise effect the
First Contribution and Second Contribution, BTMU shall cooperate and provide all
reasonable assistance.




















--------------------------------------------------------------------------------

Page 7



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF MUAH AND MUB TO BTMU
MUA Hand MUB represent and warrant to BTMU that:
2.1    Organization. MUAH is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority, to own, operate and lease its assets and properties and to
carry on its business substantially as it has been and is now being conducted.
MUAH is duly qualified to do business and is in good standing in each
jurisdiction where the character of the assets or properties owned or leased by
it or the nature of the business transacted by it requires that it be so
qualified, except for any failure to so qualify that would not be material to
either the business of MUAH or its ability to enter this Agreement and
consummate the transactions contemplated hereby.
MUB is a national banking association formed under the laws of the United
States, is validly existing and in good standing under federal law, and has all
requisite power and authority to own, operate and lease its assets and
properties and to carry on its business substantially as it has been and is now
being conducted.
2.2    Authorization. The execution, delivery and performance of this Agreement
has been duly approved and authorized by appropriate corporate action of MUAH
and MUB. This Agreement has been duly executed and delivered by MUAH and MUB and
constitutes a valid and binding obligation and is enforceable, except to the
extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or similar
laws or equitable principles or doctrines.
2.3    Conflicts. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, to the best
knowledge of MUAH, result in, as applicable, any violation, breach or
termination of, or default or loss of a material benefit under, any provision of
the Articles of Incorporation or Bylaws of MUAH or similar documents of any
subsidiary of MUAH (each, a “MUAH Subsidiary”), or any material contract of MUAH
or any MUAH Subsidiary or any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to MUAH or any MUAH Subsidiary or their respective
properties, other than any such conflicts, violations or defaults which (i) will
be cured or waived prior to the Closing Date or (ii) are in the aggregate, not
material to, as applicable, MUAH or any MUAH Subsidiary. No consent, approval,
order or authorization of, or registration, declaration or filing with, any
federal or state governmental authority is required by or with respect to MUAH
in connection with the execution and delivery of this Agreement or the
consummation by MUAH of the transactions contemplated hereby or thereby except
for the filing of all required regulatory applications or notifications, and
receipt of associated approvals, by BTMU, MUB, MUAH and/or MUAH Subsidiaries for
approval of the transactions contemplated by this Agreement.
2.4    Capitalization and Shares Outstanding. As of the date hereof, all
outstanding stock of MUAH consists of 136,330,830 outstanding shares of common
stock, par value of $1.00 each.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BTMU TO MUAH AND MUB
BTMU has previously delivered to MUB and MUAH the BTMU Disclosure Schedule,
attached to this Agreement, setting forth, among other things, items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in Article III.
BTMU represents and warrants to MUAH and MUB that:
3.1    Organization. BTMU is a banking corporation duly organized, validly
existing and in good standing under the laws of Japan and authorized under the
laws of Japan and is duly qualified to do business and is in good standing in
each US jurisdiction where the character of US Branch assets or the nature of
the business transacted with respect to the US Branch Assets requires that BTMU
be so qualified, except for any failure to so


--------------------------------------------------------------------------------

Page 8



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



qualify that would not be material to either the business of BTMU or its ability
to enter this Agreement and consummate the transactions contemplated hereby.
3.2    Authorization. The execution, delivery and performance of this Agreement
has been duly approved and authorized by appropriate corporate action of BTMU.
This Agreement has been duly executed and delivered by BTMU and constitutes a
valid and binding obligation and is enforceable against BTMU, except to the
extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or similar
laws or equitable principles or doctrines.
3.3    Conflicts. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, to the best
knowledge of BTMU, result in, as applicable, any violation, breach or
termination of, or default or loss of a material benefit under, any material
contract of BTMU or any judgment, order, decree, statute, law, ordinance, rule
or regulation applicable to BTMU or its properties, other than any such
conflicts, violations or defaults which (i) will be cured or waived prior to the
Closing Date or (ii) are in the aggregate, not material to, the US Branch
Assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, any federal or state governmental authority is
required by or with respect to BTMU in connection with the execution and
delivery of this Agreement or the consummation by BTMU of the transactions
contemplated hereby or thereby except for the filing of all required regulatory
applications or notifications, and receipt of associated approvals, by MUAH, MUB
and BTMU, for approval of the transactions contemplated by this Agreement.
3.4    Delivery of US Branch Assets. The delivery of the US Branch Assets as
contemplated by this Agreement is not subject to any preemptive right, right of
first refusal or other similar right to the benefit of a third party. BTMU is
the record and beneficial owner of, and has good and valid title to, the US
Branch Assets, free and clear of any Lien. For purposes of this Agreement,
“Lien” means a charge, mortgage, pledge, lien or similar encumbrance.
3.5    Compliance With Laws.
(a)
Except as disclosed in Section 3.5(a) of the BTMU Disclosure Schedule, since
December 31, 2012, the businesses associated with the US Branch Assets are, and
have been, conducted substantially in compliance with all material laws,
ordinances and regulations applicable to them.

(b)
No investigation or review by any Governmental Entity with respect to BTMU’s US
operations is pending or, to the best knowledge of BTMU, threatened, nor has any
Governmental Entity indicated to BTMU an intention to conduct the same, other
than normal bank regulatory examinations reviews and examinations that are in
the ordinary course of the businesses of the US Branches, including bank
regulatory examinations and reviews and examinations by governmental taxing
authorities. For purposes of this Agreement, “Governmental Entity” means any
domestic or foreign governmental or regulatory authority, agency, commission,
body, court or other legislative, executive or judicial Governmental Entity.



3.6    Litigation. There is no suit, action, investigation or proceeding, legal,
quasi-judicial, administrative or otherwise, pending or, to the best knowledge
of BTMU threatened, against or affecting the US Branches, or any of their
respective officers, directors, employees or agents, in their capacities as
such, which is seeking equitable relief or damages against BTMU, or any of its
respective officers, directors, employees or agents, in their capacities as
such, or which would materially affect the ability of BTMU to consummate the
transactions contemplated herein or which is seeking to enjoin consummation of
the transactions provided for herein or to obtain other relief in connection
with this Agreement or the transactions contemplated hereby, nor is there any
judgment, decree, injunction, rule or order of any court outstanding against
BTMU or any of its respective officers, directors, employees or agents, in their
capacities as such, having, or which is reasonably expected to have, any such
effect.
3.7    Licenses. The US Branches hold all licenses, certificates, permits,
franchises and all patents, trademarks, service marks, trade names, copyrights
or right thereto, and required authorizations, approvals, consents,


--------------------------------------------------------------------------------

Page 9



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



licenses, clearances and orders or registrations with all appropriate federal,
state or other authorities that are material to the conduct of their respective
businesses as are expected to be conducted at the Closing Date.
3.8    Taxes. Except as set forth in the BTMU Disclosure Schedule:
(a)
Filing of Tax Returns, Payment of Taxes, Etc. BTMU has timely filed or has
caused to be timely filed all Tax Returns required to have been filed by it.
Each such Tax Return has been prepared in compliance with all applicable laws
and regulations, and all such Tax Returns are true, accurate and complete in all
respects. All Taxes that have become due and payable by BTMU have been timely
paid, and any Taxes of BTMU arising after such date and on or before the Closing
Date have been or will be incurred in the ordinary course of the business of
BTMU. BTMU has made available to MUAH true, correct and complete copies of all
Tax Returns filed by or with respect to it, and has made available to MUAH all
relevant documents and information with respect thereto, including work papers,
records, examination reports, and statements of deficiencies proposed or
assessed against or agreed to by BTMU.

(b)
Liens. There are no Liens for Taxes (other than current Taxes not yet due and
payable) on any of the assets of BTMU.



3.9    Insurance. BTMU maintains insurance with insurers which in the best
judgment of management of BTMU are sound and reputable on their respective
assets and upon their respective businesses and operations against loss or
damage, risks, hazards and liabilities as in their judgment they deem
appropriate. BTMU maintains in effect all insurance required to be carried by
law or by any agreement by which it is bound. All material claims under all
policies of insurance maintained by BTMU have been filed in due and timely
fashion. BTMU has not, since December 31, 2012, had an insurance policy canceled
or been denied any insurance coverage for which it has applied.
3.10    US Branch Assets. BTMU has good and marketable title to the US Branch
Assets.
3.11    Employee Matters. Except as set forth in the BTMU Disclosure Schedule,
no BTMU US Employee has a contract or agreement with BTMU for a specified term
of employment or that contains a change-in-control provision or that provides
for any severance other than pursuant to BTMU’s severance pay plan generally
applicable to BTMU’s employees, and all BTMU US Employees are at-will employees.
The BTMU US Employees are not, and during the last five years have not been,
members of a bargaining unit covered by a collective bargaining agreement or
similar agreement with any labor organization to which any BTMU is a party. BTMU
is not aware of any union organizing effort, representation petition, strike,
slowdown, stoppage or lockout or other labor dispute involving the BTMU US
Employees, either currently or during the last five years. As of the date of
this Agreement, to the knowledge of BTMU, none of the BTMU US Employees are the
subject of any representation petition before the National Labor Relations
Board. BTMU has informed the each BTMU US Employee that after the Closing Date
the BTMU US Employee will be required to comply with MUB’s Business Standards
for Ethical Conduct applicable to all MUB Employees (the “BSEC”) as it changes
from time to time and that each BTMU US Employee will be provided with access to
an electronic copy of the BSEC and will be required to complete the related MUB
employee BSEC training requirements within ninety (90) days after the Closing
Date.
ARTICLE IV    
COVENANTS OF BTMU
4.1    Business in Ordinary Course. In preparation for the Closing Date, BTMU
shall continue to carry on the businesses and the discharge or incurring of
obligations and liabilities, of the US Branches, only in the usual, regular and
ordinary course of business, as heretofore conducted, except for transactions
structured to prepare the US Branches for the transactions contemplated by this
Agreement. BTMU shall not, without the prior written consent of MUB, engage in
any transaction or take any action that would be reasonably expected to render
untrue any of the


--------------------------------------------------------------------------------

Page 10



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



representations and warranties of BTMU contained in Article III hereof, if such
representations and warranties were given as of the Closing Date.
4.2    Continuing Regulatory Reporting. From Effective Date through the period
required to file all required regulatory reports for the 2014 calendar year,
BTMU shall provide all necessary resources to continue to make all necessary
reports and regulatory filings on a timely basis and in correct and accurate
form and substance with respect to the US Branches and the US Branch Assets and,
to the extent permitted by applicable law, to deliver to MUB and MUAH the
regulatory filings made by BTMU with respect to the US Branches and the US
Branch Assets.
4.3    Transfer of Non-Conforming and Low-Quality Assets. The parties
acknowledge and agree that the US Branch Assets contributed under the First and
Second Contributions shall not include any assets that are non-conforming assets
for a national bank or shall not include the contribution of any loan assets,
including those that, in the reasonable judgment of MUB, are or may be subject
to becoming (i) “low quality assets” as that term is defined in Section
23A(b)(10) of the Federal Reserve Act (12 U.S.C. § 371c(b)(10)) and Regulation W
of the FRB (12 C.F.R.223.3(v)) and the rules and regulations associated
therewith now existing or as may be amended in the future or (ii) a criticized
asset as determined by MUB’s risk rating guidelines in effect as of the Closing
Date.
ARTICLE V    
ADDITIONAL AGREEMENTS
5.1    Inspection of Records; Confidentiality.
(o)    BTMU shall afford to MUB and to MUB’s accountants, counsel and other
representatives full access during normal business hours during the period prior
to the Closing Date to all of its properties, books, contracts, commitments and
records, including all attorneys’ responses to auditors’ requests for
information, and accountants’ work papers, developed by BTMU or its accountants
or attorneys, with respect to the US Branches and the US Branch Assets, and will
permit MUB and its representatives to discuss such information directly with
BTMU’s officers, directors, employees, attorneys and accountants. BTMU shall use
its commercially reasonable efforts to furnish to MUB all other information
concerning the business, properties and personnel of the US Branches as MUB may
reasonably request; however, such access may be limited so as to avoid
unreasonable disruption or interference with BTMU’s business operations or as
required by law. Any failure to comply with this covenant shall be disregarded
if promptly corrected without material adverse consequences to MUB. The
availability or actual delivery of information shall not affect the
representations, warranties, covenants, and agreements of BTMU that are
contained in this Agreement or in any certificates or other documents delivered
pursuant hereto.
5.2    Expenses. Each party hereto shall bear its own expenses incident to
preparing, entering into and carrying out this Agreement and to consummating the
First Contribution and Second Contribution.
5.3    Cooperation. Each party covenants that it will use its commercially
reasonable efforts to bring about the transactions contemplated by this
Agreement as soon as practicable, unless this Agreement is terminated as
provided herein. Subject to the terms and conditions herein provided, each of
the parties hereto agrees to use their commercially reasonable efforts to take,
or cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement at
the earliest practicable time. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and/or directors of the parties, shall take all
such necessary action. Each party shall use its commercially reasonable efforts
to preserve for itself and the other parties hereto each available legal
privilege with respect to the confidentiality of their negotiations and related
communications, including the attorney‑client privilege.
5.4    Dispute Resolution. Each party also agrees that it will promptly
communicate to the other party any issues or concerns with respect to that
party’s performance under this Agreement and escalate such issues or concerns
promptly as necessary to the party’s respective senior management. The parties
agree to use commercially reasonable efforts to meet, confer and effectively
resolve any disputes arising with respect to this Agreement.


--------------------------------------------------------------------------------

Page 11



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



5.5    Regulatory Applications. The parties shall, as soon as practicable and
appropriate after the date of this Agreement, file all necessary applications
with all applicable regulatory authorities and shall use their commercially
reasonable efforts to respond as promptly as practicable to all inquiries
received concerning said applications. Each party shall advise the other parties
periodically of the status of each regulatory application.
5.6    Notice. At all times prior to the Closing Date, each party shall promptly
notify the other of the occurrence of any event known to it which will or may
result in the failure to satisfy any of the conditions specified in Sections 6.1
or 6.2 hereof. In the event that any party becomes aware of the occurrence or
impending occurrence of any event which would constitute or cause a breach by it
of any of its representations and warranties, covenants or agreements herein in
any material respect, or would have constituted or caused a breach by it of its
representations and warranties, covenants or agreements herein in any respect,
had such an event occurred or been known prior to the date hereof, said party
shall promptly give notice thereof to the other parties, and shall, unless the
same has been waived in writing by the other parties, use its commercially
reasonable efforts to remedy the same within 30 days, provided that such
efforts, if not successful, shall not be deemed to satisfy any condition
precedent to the First Contribution.
5.7    Delivery of Supplements to Disclosure Schedules. Five business days prior
to the Closing Date, BTMU will supplement or amend the BTMU Disclosure Schedule
with respect to any matter hereafter arising which, if existing or occurring at
or prior to the date of this Agreement, would have been required to be set forth
or described in such BTMU Disclosure Schedule or which is necessary to correct
any information in the BTMU Disclosure Schedule or in any representation and
warranty made by the disclosing party which has been rendered inaccurate
thereby. For purposes of determining the accuracy of the representations and
warranties of BTMU contained in Article III hereof in order to determine the
fulfillment of the conditions set forth in Section 6.1(a) and 6.2(a) hereof as
of the date of this Agreement, the BTMU Disclosure Schedule shall be deemed to
include only that information contained therein on the date of this Agreement.
5.8    Tax Indemnification. BTMU shall indemnify MUAH and MUB from and against:
(i) all liability for Taxes that constitute a breach of any of the
representations in Section 3.8; (ii) all liability for Taxes of BTMU for all
Pre-Closing Tax Periods; (iii) all Transfer Taxes; (iv) all liability for Taxes
of any other person or entity for Pre-Closing Tax Periods (A) under Treasury
Regulations Section 1.1502-6 (or comparable provision of state, local or foreign
law), or (B) as transferee or successor; (v) all liability of BTMU for Taxes of
any other person or entity pursuant to contracts to which BTMU is a party or
otherwise bound as of the Closing Date; and (vi) any and all losses arising out
of, resulting from, or incident to any breach of any representation, warranty,
or covenant contained in Section 3.8.
For purposes of this Agreement: (a) “Pre-Closing Tax Period” means any Tax
Period ending on or before the Closing Date and that portion of any Straddle
Period ending at the close of business on the Closing Date; (b) “Tax” or “Taxes”
(and with correlative meaning, “Taxable” and “Taxing”) means any United States
federal, state or local, or non-United States, income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, export, natural resources, severance, stamp,
withholding, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, capital gains, net
worth, intangibles, social security, pension insurance contributions,
unemployment, disability, payroll, license, employee or other tax or similar
levy, of any kind whatsoever, including any interest, penalties, or additions to
tax in respect of the foregoing; (c) “Tax Period” means any period prescribed by
any Taxing authority for which a Tax Return is required to be filed and/or for
which a Tax is required to be paid; (d) “Tax Returns” means any return,
declaration, report, claim for refund, information return or other document
(including any related or supporting estimates, elections, schedules, statements
or information) filed or required to be filed in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax; and (e)
“Transfer Taxes” means all excise, sales, use, transfer, stamp, documentary,
filing, recordation and other similar Taxes that may be imposed in connection
with the First Contribution, together with any interest, additions or penalties
with respect thereto.
5.9    Impediments to the Transactions. The parties to this Agreement agree not
to take any action, and agree that they will promptly, after discovery, provide
written notice of any fact, event or circumstance, that


--------------------------------------------------------------------------------

Page 12



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



would, or is reasonably likely to, materially impede or delay the consummation
of the transactions contemplated by this Agreement, or the ability of the
parties to obtain any approval of any regulatory authority required for the
transactions contemplated by this Agreement or to perform their covenants and
agreements under this Agreement, or cause or constitute a material breach of any
of its representations, warranties, covenants or agreements contained herein.
ARTICLE VI    
CONDITIONS
6.1    Conditions to the Obligations of MUAH. Notwithstanding any other
provision of this Agreement, the obligations of MUAH to accept the First
Contribution are subject to the following conditions precedent (except as to
those which MUAH may choose to waive):
(a)
all of the representations and warranties made by BTMU in this Agreement shall
be true and correct in all material respects as of the Closing Date as though
made on and as of the Closing Date;

(b)
BTMU shall have performed in all material respects all obligations and shall
have complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it prior to or at
the Closing Date;

(c)
there shall not have been any action taken or any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the First
Contribution by any federal or state government or governmental agency or
instrumentality or court, which would render any party hereto unable to
consummate the transactions contemplated by this Agreement;

(d)
no regulatory authority shall impose any non-standard or unduly burdensome
condition relating to the First Contribution such that it would substantially
deprive MUAH or MUB of the economic benefits of the First Contribution, as
determined in the reasonable judgment of MUAH; and

(e)
MUAH shall have received a certificate signed by an authorized executive officer
of BTMU, dated as of the Closing Date, certifying that based upon his best
knowledge, the conditions set forth in Sections 6.1 (a) and (b) hereof have been
satisfied.



6.2    Conditions to the Obligations of MUB. Notwithstanding any other provision
of this Agreement, the obligations of MUB to consummate the Second Contribution
are subject to the following conditions precedent (except as to those which MUB
may choose to waive):
(a)
all of the representations and warranties made by MUAH and BTMU in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date;

(b)
MUAH and BTMU shall have performed in all material respects all obligations and
shall have complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them prior to or
at the Closing Date;

(c)
there shall not have been any action taken or any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the Second
Contribution by any federal or state government or governmental agency or
instrumentality or court, which would render any party hereto unable to
consummate the transactions contemplated by this Agreement;

(d)
no regulatory authority shall impose any non-standard or unduly burdensome
condition relating to the Second Contribution such that it would substantially
deprive MUB of the economic benefits of the Second Contribution, as determined
in the reasonable judgment of MUB; and


--------------------------------------------------------------------------------

Page 13



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



(e)
MUB shall have received a certificate signed by an authorized executive officer
of each of MUAH and BTMU, dated as of the Closing Date, certifying that based
upon his best knowledge, the conditions set forth in Sections 6.1 (a) and (b)
hereof have been satisfied.

ARTICLE VII    
TERMINATION; AMENDMENT; WAIVER
7.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(a)
By the mutual written consent of MUAH, MUB and BTMU;

(b)
By MUAH, MUB or BTMU if there shall have been a final judicial or regulatory
determination (as to which all periods for appeal shall have expired and no
appeal shall be pending) that any material provision of this Agreement is
illegal, invalid or unenforceable (unless the enforcement thereof is waived by
the affected party) or denying any regulatory application the approval of which
is a condition precedent to a party’s obligations hereunder and for which no
alternative permissible structure is practicable;

(c)
By MUAH, MUB or BTMU in the event that any of the conditions precedent to the
obligations of the other party to the First Contribution or Second Contribution
are rendered impossible to be satisfied or fulfilled by the Closing Date (other
than by reason of a breach by the party seeking to terminate);



7.2    Amendment and Waiver. This Agreement may be amended by the parties hereto
at any time. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto. Any term, provision or
condition of this Agreement may be waived in writing at any time by the party
which is entitled to the benefits hereof.
ARTICLE VIII    
GENERAL PROVISIONS
8.1    Survival. The enforceability of rights and claims arising from or related
to the representations, warranties, covenants and agreements of the parties in
this Agreement shall survive the Closing Date.
8.2    Indemnification by BTMU and MUAH Respectively.
(a)    BTMU hereby agrees to indemnify, defend and hold harmless MUAH from and
against any damages, losses, charges, liabilities, claims, demands, actions,
suits, proceedings, payments, judgments, settlements, assessments, deficiencies,
taxes, interest, penalties, and costs and expenses (including removal costs,
remediation costs, closure costs, fines, penalties and expenses of investigation
and ongoing monitoring, attorneys’ fees, and out of pocket disbursements)
(collectively, “Losses”) imposed on, sustained, incurred or suffered by, or
asserted against, MUAH or any of its directors, officers, shareholders,
employees, agents, attorneys, accountants, and representatives and their
successors and permitted assigns (each, an “Indemnified Party”), whether in
respect of third party claims, claims between the parties hereto, or otherwise,
directly or indirectly relating to or arising out of (i)  any breach or
inaccuracy of any representation or warranty made by BTMU contained in this
Agreement or any document delivered pursuant to this Agreement for the period
such representation or warranty survives, (ii) any material breach of any
covenant or agreement of BTMU contained in this Agreement or any document
delivered pursuant to this Agreement, (iii) all litigation or arbitration
brought by creditors of BTMU arising out of the transactions contemplated by
this Agreement, (iv) any and all liabilities under Environmental Law to the
extent arising out of (A) the operation of the US Branches prior to the Closing
Date, or (B) any activity, action or failure to take action by BTMU, any of its
officers or employees or any person acting on behalf of BTMU prior to the
Closing Date or the existence of any environmentally related condition relating
to the business of BTMU to the extent resulting from any activity, action or
failure to take action by BTMU, any of its officers or employees or any person
acting on behalf of BTMU following the Closing (including in each case
liabilities relating to (1) investigation, removal, remediation, containment,
cleanup


--------------------------------------------------------------------------------

Page 14



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



or abatement of the presence, release or threatened release of any Hazardous
Substance, whether on-site or off-site and (2) any claim by any third party,
including tort suits for personal or bodily injury, property damage or
injunctive relief relating to the presence of, or exposure to, any hazardous
substance), or (v) any claim from or related to any person who is or was a BTMU
employee on or before the Closing Date.
(b)    MUAH hereby agrees to indemnify, defend and hold harmless MUB from and
against any Losses imposed on, sustained, incurred or suffered by, or asserted
against, MUB or its Indemnified Parties, whether in respect of third party
claims, claims between the parties hereto, or otherwise, directly or indirectly
relating to or arising out of (i)  any breach or inaccuracy of any
representation or warranty made by BTMU contained in this Agreement or any
document delivered pursuant to this Agreement for the period such representation
or warranty survives, (ii) any material breach of any covenant or agreement of
BTMU contained in this Agreement or any document delivered pursuant to this
Agreement, (iii) all litigation or arbitration brought by creditors of BTMU
arising out of the transactions contemplated by this Agreement, (iv) any and all
liabilities under Environmental Law to the extent arising out of (A) the
operation of the US Branches prior to the Closing Date, or (B) any activity,
action or failure to take action by BTMU, any of its officers or employees or
any person acting on behalf of BTMU prior to the Closing Date or the existence
of any environmentally related condition relating to the business of BTMU to the
extent resulting from any activity, action or failure to take action by BTMU,
any of its officers or employees or any person acting on behalf of BTMU
following the Closing (including in each case liabilities relating to (1)
investigation, removal, remediation, containment, cleanup or abatement of the
presence, release or threatened release of any Hazardous Substance, whether
on-site or off-site and (2) any claim by any third party, including tort suits
for personal or bodily injury, property damage or injunctive relief relating to
the presence of, or exposure to, any hazardous substance), or (v) any claim from
or related to any person who is or was a BTMU employee on or before the Closing
Date. .
(c)    For purposes of this Agreement, the term “Environmental Law” means any
federal, state, local or foreign statute, law, regulation, order, decree,
permit, authorization or requirement of any Governmental Entity relating to: (A)
the protection, investigation or restoration of the environment, health, safety,
or natural resources, (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance or (C) noise, odor, indoor air,
employee exposure, wetlands, pollution, contamination or any injury or threat of
injury to persons or property relating to any Hazardous Substance.
For purposes of this Agreement, the term “Hazardous Substance” means any
substance that is: (A) listed, classified or regulated pursuant to any
Environmental Law; (B) any petroleum product or by product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls, mold,
radioactive material or radon; and (C) any other substance which may be subject
of regulatory action by any Governmental Entity in connection with any
Environmental Law.
8.3    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile
transmission or by registered or certified mail to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice) and shall be deemed to be delivered on the date so delivered:
(a)    if to MUAH or MUB:
MUFG Union Bank, N.A.
445 S. Figueroa Street
12th Floor
Los Angeles, California
Facsimile: 213-236-7579
Attention:
Mark T. Gillett

Managing Director, Associate General Counsel


(b)    if to BTMU:


--------------------------------------------------------------------------------

Page 15



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Facsimile: 415-765-3391
Attention:    Robert Hand
Managing Director, Deputy General Counsel


8.4    Applicable Law. This Agreement shall be construed and interpreted
according to the laws of the State of New York without regard to conflicts of
laws principles thereof, except to the extent that the federal laws of the
United States apply.
8.5    Headings, Etc. The article headings and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.
8.6    Severability. If any term, provision, covenant, or restriction contained
in this Agreement is held by a final and non-appealable order of a court of
competent jurisdiction to be invalid, void, or unenforceable, then the remainder
of the terms, provisions, covenants, and restrictions contained in this
Agreement shall remain in full force and effect, and shall in no way be
affected, impaired, or invalidated unless the effect would be to cause this
Agreement to not achieve its essential purposes.
8.7    Entire Agreement; No Third Party Rights; Binding Effect; Non-Assignment;
Counterparts. Except as otherwise expressly provided herein, this Agreement
(including the documents and instruments referred to herein) (a) constitutes the
entire agreement between the parties hereto and supersedes all other prior
agreements and undertakings, both written and oral, between the parties, with
respect to the subject matter hereof; and (b) is not intended to confer upon any
other person any rights or remedies hereunder except as specifically provided
herein. This Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
party hereto without the prior written consent of the other party hereto. This
Agreement may be executed in two or more counterparts which together shall
constitute a single agreement.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------

Page 16



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



The undersigned have caused this Agreement to be executed as of the day and year
first above written.
MUFG AMERICAS HOLDINGS CORPORATION
MUFG UNION BANK, N.A.
By: /s/ Michael F. Coyne
Title: General Counsel
By: /s/ Michael F. Coyne
Title: General Counsel
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
By: /s/ Takashi Morimura
Title: Deputy President and Representative Director
 
 
:
 
 
 
 





--------------------------------------------------------------------------------

Page 17



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



Exhibit A
US Branch Assets and Liabilities
[Estimated Values Subject to Finalization after the Closing Date]
(in thousands)


Assets/Liabilities                    US GAAP Book Value
CONTRIBUTIONS:
U.S. Corporate Customer List                    n/a
Assembled Workforce                        n/a
Securities (U.S. Treasuries)
70,003    

EXCLUDED LIABILITIES:
All Cash Balance Pension Plan liabilities*                n/a
                                        
All Retiree Medical liabilities,
and all Retiree Medical claims whenever incurred*            n/a                
            
BTMU CLF Supplemental Executive
Retirement Plan                            n/a
BTMU Capital Corporation Supplemental
Executive Retirement Plan (SERP)                    n/a


* Subject to the service cost of the respective plan as determined by the
outside actuarial firm for reimbursement by MUB to BTMU as it relates to the
obligations under Section 1.5(i) of the Agreement.
ASSUMED LIABILITIES:
Annual Bonus                            (31,584)
Medical/Dental claims (excluding retiree medical)
incurred as of 6/30/14 but not paid                     (1,936)
Vacation Pay accrued as of 6/30/14                     (10,003)    
Deferred Compensation Plan                     (11,237)
Stock Bonus Plan                          (5,443)


Retention Pay accrued as of 6/30/14                  (504)
________
Total: (60,707)


--------------------------------------------------------------------------------

Page 18



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL





EXHIBIT B
US CORPORATE CUSTOMER LIST
[attached]


--------------------------------------------------------------------------------

Page 19



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



EXHIBIT C
BTMU US EMPLOYEES
[attached]












** The following employees are “Ex Pat” Employees, as referenced in Section
1.5(a):
[attached]


--------------------------------------------------------------------------------

Page 20



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



EXHIBIT D
SUMMARY OF BTMU’S MATERIAL EMPLOYEE BENEFIT PLANS FOR BTMU US EMPLOYEES




Compensation Plans
Deferred Compensation Plan
Stock Bonus Plan
Management Incentive Plan


Retirement Plans
401 (k) Savings and Investment Plan
Cash Balance Pension Plan
Retiree Medical
Retiree Life Insurance


Health and Welfare Plans
Medical Plans
•
Aetna Choice POS (Open Access)

•
Cigna Open Access Plus

•
Cigna Health Savings Account (HSA) Low Option

•
Cigna Health Savings Account (HSA) High Option

•
Fee-for-Service Option (Retirees only)

•
Health Care Flexible Spending Account

•
Health Savings Account

Dental Plans
•
Classic Dental Option (Metlife)

•
Network Dental Option (Cigna)

Vision Service Plan
Commuter Benefits Program
•
Commuter Parking/Transit Flexible Spending Account

•
Parking Pass Program (NJ employees only)

Insurance Plans
•
Supplemental Life Insurance

•
Basic Life Insurance

•
Dependent Life Insurance

•
Business Travel Insurance

•
Voluntary Accidental Death and Dismemberment Insurance

Maternity and Adoption Assistance
•
Adoption Assistance Policy

•
Maternity Disability Leave

Dependent Care Flexible Spending Account
Employee Assistance Program
College Savings Program


Severance Plans
U.S. Severance Plan
U.S. Executive Severance Plan
Enhanced Severance Program




Disability Plans
•
Short-term Disability

•
Long-term Disability

•
Supplemental Long-term Disability


--------------------------------------------------------------------------------

Page 21



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL























--------------------------------------------------------------------------------

Page 22



--------------------------------------------------------------------------------

EXECUTION COPY
CONFIDENTIAL



BTMU DISCLOSURE SCHEDULE


1.With respect to Section 3.11,
(i)
retention agreements are in place for six BTMU US Employees, each of which has a
term of employment; five of these agreements have terms through July 16, 2014;
one of the agreements has a term through April 7, 2015; copies of these
retention agreements have been provided to MUB; and

(ii)
a non-standard severance arrangement is in place for one BTMU US Employee,
whereby guaranteed bonus payments are made into 2016, and if employment is
terminated for reasons other than cause or if it is terminated for death or
disability by March 31, 2016, then the payout of these amounts, as well as an
additional amount, is to be severanced.



2.
With respect to Section 1.5 (a) regarding Leaves of Absence, BTMU provides the
following list of employees who are on Leave of Absence as of 7/1/14:

[see attached listing of employees on Leave of Absence].








--------------------------------------------------------------------------------

Page 23

